                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JEFFREY SMITH, ADC #109695                                                          PLAINTIFF

v.                               Case No. 1:19-cv-00008-KGB

WENDY KELLEY, Director, Arkansas Department of Correction,
LOMAN JOHNSON, Kitchen Supervisor, Grimes Unit, ADC, and
ARIC SIMMONS, Doctor/APRN                                                       DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4). No objections have been filed, and the deadline

for filing objections has since passed. After careful consideration, the Court finds no reason to

alter or reject Judge Volpe’s recommendations.

       Therefore, the Court adopts the Proposed Findings and Recommendations in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 4). The Court dismisses without

prejudice plaintiff Jeffrey Smith’s complaint. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from the Order and Judgment entered in this case

would not be taken in good faith.

       It is so ordered this 27th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
